ORDER

PITTMAN, Justice.
This matter is before the Court upon a joint formal complaint for disbarment filed by the Mississippi Bar, through its General Counsel, and Patrick Spencer McCarthy, seeking disbarment of the aforesaid Patrick Spencer McCarthy for his unprofessional and unethical conduct and conduct evincing unfitness for the practice of law. This Court finds that the joint formal complaint should be well taken.
Patrick Spencer McCarthy is a resident of Hinds County, Mississippi, whose last known mailing address is 1164 Martingale Drive, Jackson, Mississippi 39206. At all times hereinafter mentioned, McCarthy was a member of the Mississippi Bar subject to the disciplinary jurisdiction of the Supreme Court of Mississippi and its disciplinary agencies. The formal complaint filed in the instant cause was filed pursuant to Rule 6 of the Rules of Discipline for the Mississippi Bar.
On or about February 7, 1996, McCarthy pled guilty to a one count indictment in Cause No. 3:95er98BS charging McCarthy with theft of government property in violation of Title 18 U.S.C. § 641. On or about May 10, 1996, a judgment of conviction adjudicating McCarthy guilty of the crime described above was entered. McCarthy was ordered to pay a special assessment of $50.00 for count one which was due immediately upon entry of the aforesaid judgment of conviction, placed on probation for five (5) years and directed to make restitution in the amount of $27,200.00 during the period of probation as follows: Twelve (12) equal monthly payments of $200.00, with payments beginning the first full month of supervision, followed by monthly payments thereafter of a minimum of $500.00. Interest was waived.
This Court finds that McCarthy has engaged in unprofessional and unethical conduct and conduct evincing unfitness for the practice of law, and that his acts constitute cause for discipline to be imposed.
IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED as follows:
1. This Court accepts Patrick Spencer McCarthy joining in the instant joint formal complaint for disbarment as a joint petitioner as being tantamount to a motion to enter a nolo contendere plea.
2. Patrick Spencer McCarthy, should be, and is hereby DISBARRED.
3. This Order shall constitute notice of disbarment in this cause.
4. The Clerk of the Supreme Court of Mississippi shall immediately forward an attested copy of this Order to the Circuit Court Judges and Chancellors in and for Hinds County, Mississippi; the Senior Judges of such courts shall enter this order upon the minutes of their respective courts.
5. The Clerk of the Supreme Court of Mississippi shall immediately forward an attested copy of this Order to the Clerks of the United States District Courts in and for Mississippi, to the Clerk of the United States Fifth Circuit Court of Appeals, and to the Clerk of the Supreme Court of the United States.
6. Costs of the formal complaint should be and are hereby assessed against Patrick Spencer McCarthy.
SO ORDERED, ADJUDGED AND DECREED, this the 5th day of September, 1996.